Opinion issued November 1, 2016




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-16-00284-CR
                         ———————————
               TORY ROBERTS-WASHINGTON, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 248th District Court
                          Harris County, Texas
                      Trial Court Case No. 1501159


                        MEMORANDUM OPINION

     Appellant, Tory Roberts-Washington, has filed a motion to dismiss this

appeal. The motion to dismiss complies with Texas Rule of Appellate Procedure

42.2(a) and no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b).
Accordingly, we grant the motion and dismiss the appeal. We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2